Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 09, 2015

The Court of Appeals hereby passes the following order:

A16D0050. DANTE FREDRICK v. THE STATE.

      In 2012, Dante Fredrick pled guilty to two counts of theft by deception and
three counts of possession of a firearm by a convicted felon. Fredrick subsequently
filed a “Motion in Arrest of Judgment,” asking that his guilty plea convictions be
vacated. The trial court denied the motion on October 31, 2014. On August 11, 2015,
Fredrick filed an application for discretionary appeal from the trial court’s order in
the Supreme Court, which transferred the case to this Court.1 We lack jurisdiction.
      A discretionary application must be filed within 30 days of entry of the order
sought to be appealed. See OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-
35 are jurisdictional, and this Court cannot accept an application for appeal not made
in compliance therewith. See Hill v. State, 204 Ga. App. 582 (420 SE2d 393) (1992).
Fredrick submitted his application 284 days after entry of the order denying his
motion in arrest of judgment. His application is therefore untimely and we lack
jurisdiction to consider it. Accordingly, this application is hereby DISMISSED.




      1
        The Supreme Court noted that although Fredrick also attached a July 14, 2015
interlocutory order entered in a habeas action, his arguments do not address that
order.
Court of Appeals of the State of Georgia
                                     10/09/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.